Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: claim 1 is allowed because the prior art fail to teach that the surface of each track extending from a first position to a second position, with the second position being closer to the horizontal plane than the first position is to the horizontal plane, and with the surface facing upward, each track extending such that a plane perpendicular to the rotational axis and passing through the track passes through the end of the discharge passageway; wherein the developer discharging body further includes protruding portions protruding in opposite directions away from opposite side portions of the developer discharging body and such that each protruding portion protrudes in a direction perpendicular to the rotational axis and the direction in which the discharge passageway extends, wherein the protruding portions are farther to the gear portion than the first position is to the gear portion in the direction of the rotational axis, and wherein the discharge opening is positioned between the gear portion and the protruding portions with respect to the direction of the rotational axis and the protruding portions are positioned between the first position and the horizontal plane in the direction in which the discharge passageway extends in combination with remaining limitations of claims 1.
Claim 13 is allowed because the prior art fail to teach that the surface of each track extending from a first position to a second position, with the second position being closer to the horizontal plane than the first position is to the 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852